DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,251,865 (Khatibzadeh et al) in view of Ladany (US Patent No. 4,049,994). 


Instant Application No. 17/670,794 (Claim 1)
US Patent No. 11,251,865 (Claim 1)
         A free space optical (FSO) communication apparatus comprising:
        an array of optical sources wherein:
               each optical source of the array of optical sources is individually controllable; and
        A free space optical (FSO) communication apparatus comprising:
         an array of optical sources wherein:
               each optical source of the array of optical sources is individually controllable (i.e., see Claim 1 of US Patent No. 11,251,865).
        
         

              each optical source configured to have a transient response time of less than 500 picoseconds (ps).






	Khatibzadeh et al differs from claim 1 in that he fails to specifically teach each optical source configured to have a transient response time of less than 500 picoseconds (ps). However, Ladany in US Patent No. 4,049,994 teaches a LED configured to have a transient response time of less than 500 picoseconds (ps) (i.e., Figures 1 and 2, col. 1, lines 5-23 and lines 65-67, col. 2, lines 1-67, col. 3, lines 1-29 and col. 4, lines 35-37). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the LED configured to have a transient response time of less than 500 picoseconds (ps) as taught by Ladany in the system of Johnson et al. One of ordinary skill in the art would have been motivated to do this since allowing providing high speed modulation can be performed and the output light almost free from pulse waveform distortion can be obtained.
Regarding claim 2, Khatibzadeh et al further discloses wherein a first optical source of the array of optical sources is configured to transmit at a first wavelength and a second source of the array of optical sources is configured to transmit at a second wavelength (i.e., see Claim 1 of US Patent No. 11,251,865).
	Regarding claim 3, Khatibzadeh et al further discloses wherein the FSO communication apparatus further comprises at least one of a collimator disk and a collimator lens (i.e., see Claim 3 of US Patent No. 11,251,865).
	Regarding claim 4, Khatibzadeh et al furher discloses wherein each optical source of the array of optical sources is positioned to provide a finite beam enabling the array of optical sources to provide a steerable far field radiation pattern (i.e., see Claim 1 of US Patent No. 11,251,865).
	Regarding claim 5, Khatibzadeh et al further discloses wherein the steerable far field radiation pattern is an approximate conical coverage pattern of at least 1 degree (i.e., see Claim 4 of US Patent No. 11,251,865).
	Regarding claim 6, Khatibzadeh et al further discloses wherein the steerable far field radiation pattern is an approximate conical coverage pattern of at least 5 degrees (i.e., see Claim 5 of US Patent No. 11,251,865).
	Regarding claim 7, Khatibzadeh et al further discloses wherein the FSO communication apparatus further comprises one or more optical polarizers (i.e., see Claim 6 of US Patent No. 11,251,865).
	Regarding claim 8, Khatibzadeh et al further discloses wherein the FSO communication apparatus further comprises an array of optical detectors (i.e., see Claim 7 of US Patent No. 11,251,865).
	Regarding claim 9, Khatibzadeh et al further discloses wherein each optical detector of the array of optical detectors is electrically coupled with an optical source of the array of optical sources providing an array of optical repeaters (i.e., see Claim 8 of US Patent No. 11,251,865).
	Regarding claim 10, Khatibzadeh et al further discloses wherein each optical repeater of the array of optical repeaters is configured to receive an optical signal from a centrally located optical source within the FSO communication apparatus (i.e., see Claim 9 of US Patent No. 11,251,865).
	Regarding claim 11, Khatibzadeh et al further discloses wherein the FSO communication apparatus further comprises one or more optical band select filters (i.e., see Claim 10 of US Patent No. 11,251,865).
	Regarding claim 12, Khatibzadeh et al further discloses wherein at least one optical source of the array of optical sources is configured to operate at least partially within an infra-red spectrum (i.e., see Claim 11 of US Patent No. 11,251,865).
	Regarding claim 13, Khatibzadeh et al further discloses wherein at least one optical source of the array of optical sources is configured to operate at least partially within an ultra-violet spectrum (i.e., see Claim 12 of US Patent No. 11,251,865).
	Regarding claim 14, Khatibzadeh et al further discloses wherein at least one optical source of the array of optical sources is configured to operate at visible light spectrum (i.e., see Claim 13 of US Patent No. 11,251,865).
	Regarding claim 15, Khatibzadeh et al further discloses wherein the FSO communication apparatus is implemented within a wireless access point (i.e., see Claim 14 of US Patent No. 11,251,865).
	Regarding claim 16, Khatibzadeh et al further discloses wherein the FSO communication apparatus is implemented within a mobile system (i.e., see Claim 15 of US Patent No. 11,251,865).
	Regarding claim 17, Khatibzadeh et al further discloses wherein the mobile system is implemented within an aircraft system (i.e., see Claim 16 of US Patent No. 11,251,865).
	Regarding claim 18, Khatibzadeh et al further discloses wherein the mobile system is implemented within an unmanned aerial vehicle (UAV) (i.e., see Claim 17 of US Patent No. 11,251,865).
	Regarding claim 19, Khatibzadeh et al further discloses wherein the mobile system is implemented within at least one of an unmanned automotive system and a manned automotive system (i.e., see Claim 18 of US Patent No. 11,251,865).
	Regarding claim 20, Khatibzadeh et al further discloses wherein the FSO communication apparatus is implemented in at least one of a virtual reality (VR) system and an augmented reality (AR) system (i.e., see Claim 19 of US Patent No. 11,251,865).

4.	Claims 1, 2 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,233,172 (Khatibzadeh et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1, 2 and 8 of the instant application are encompassed by claims 1-20 of US Patent No. 11,233,172 (Khatibzadeh et al).
Instant Application No. 17/670,794 (Claim 1)
US Patent No. 11,233,172 (Claim 1)
         A free space optical (FSO) communication apparatus comprising:
        an array of optical sources wherein:
               each optical source of the array of optical sources is individually controllable; and
        A free space optical (FSO) communication apparatus comprising:
        an input digital data port;
         deserializer circuitry electrically coupled with the input digital data port;
         first current drive circuitry electrically coupled with the deserializer circuitry;
         second current drive circuitry electrically coupled with the deserializer circuitry;
       a first epitaxial structure electrically coupled with the first current drive circuitry, wherein: the first epitaxial structure is configured to receive a first bias voltage; and
        the first epitaxial structure comprises a first optical source configured to : to have a transient response time of at least less than 500 picoseconds; and transmit at a first wavelength, wherein the first wavelength is based at least partially on the first bias voltage; and 
       a second epitaxial structure electrically coupled with the second current drive circuitry, wherein: the second epitaxial structure is configured to receive a second bias voltage; and
        the second epitaxial structure comprises a second optical source configured to: to have a transient response time of at least less than 500 picoseconds; and transmit at a second wavelength, wherein the second wavelength is based at least partially on the second bias voltage, wherein the first wavelength and the second wavelength are mutually exclusive (i.e., see Claim 1 of US Patent No. 11,233,172); and
              each optical source configured to have a transient response time of less than 500 picoseconds (ps).


        each optical source configured to have a transient response time of less than 500 picoseconds (ps) (i.e., see Claim 1 of US Patent No. 11,233,172).




	Regarding claim 2, as similarly described above, Khatibzadeh et al discloses
wherein a first optical source of the array of optical sources is configured to transmit at a first wavelength and a second source of the array of optical sources is configured to transmit at a second wavelength (i.e., see Claim 1 of US Patent No. 11,233,172).
	Regarding claim 8, as similarly described above, Khatibzadeh et al discloses
wherein the FSO communication apparatus further comprises an array of optical detectors (i.e., see Claim 11 of US Patent No. 11,233,172).
	
5.	Claims 1, 2, 8 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,453,994 (Khatibzadeh et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1, 2, 8 and 14-19 of the instant application are encompassed by claims 1-27 of US Patent No. 10,453,994 (Khatibzadeh et al).
Instant Application No. 17/670,794 (Claim 1)
US Patent No. 10,453,994 (Claim 1)
         A free space optical (FSO) communication apparatus comprising:
        an array of optical sources wherein:
               each optical source of the array of optical sources is individually controllable; and
        A free space optical (FSO) communication apparatus comprising:
        an input port;
        an array of optical sources each configured to have  a transient response time of less than 500 picoseconds (ps) (i.e., see Claim 1 of US Patent No. 10,453,994);
        current drive circuitry coupled between the input port and the array of optical sources; and


        

              each optical source configured to have a transient response time of less than 500 picoseconds (ps).


        each optical source configured to have a transient response time of less than 500 picoseconds (ps) (i.e., see Claim 1 of US Patent No. 10,453,994).




	Regarding claim 2, as similarly described above, Khatibzadeh et al discloses
wherein a first optical source of the array of optical sources is configured to transmit at a first wavelength and a second source of the array of optical sources is configured to transmit at a second wavelength (i.e., see Claims 14 and 21 of US Patent No. 10,453,994).
	Regarding claim 8, as similarly described above, Khatibzadeh et al discloses
wherein the FSO communication apparatus further comprises an array of optical detectors (i.e., see Claims 10 and 11 of US Patent No. 10,453,994).
	Regarding claim 14, as similarly described above, Khatibzadeh et al discloses wherein at least one optical source of the array of optical sources is configured to operate at visible light spectrum (i.e., see Claim 27 of US Patent No. 10,453,994).
	Regarding claim 15, as similarly described above, Khatibzadeh et al discloses wherein the FSO communication apparatus is implemented within a wireless access point (i.e., see Claims 13 and 19 of US Patent No. 10,453,994).
	Regarding claim 16, as similarly described above, Khatibzadeh et al discloses wherein the FSO communication apparatus is implemented within a mobile system (i.e., see Claims 15 and 23 of US Patent No. 10,453,994).
	Regarding claim 17, as similarly described above, Khatibzadeh et al discloses wherein the mobile system is implemented within an aircraft system (i.e., see Claims 15 and 23 of US Patent No. 10,453,994).
	Regarding claim 18, as similarly described above, Khatibzadeh et al discloses wherein the mobile system is implemented within an unmanned aerial vehicle (UAV) (i.e., see Claims 15 and 23 of US Patent No. 10,453,994).
	Regarding claim 19, as similarly described above, Khatibzadeh et al discloses wherein the mobile system is implemented within at least one of an unmanned automotive system and a manned automotive system (i.e., see Claims 15 and 23 of US Patent No. 10,453,994).
	
6.	Claims 1, 2, 8 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,263,146 (Khatibzadeh et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1, 2, 8 and 14-19 of the instant application are encompassed by claims 1-24 of US Patent No. 10,263,146 (Khatibzadeh et al).
Instant Application No. 17/670,794 (Claim 1)
US Patent No. 10,263,146 (Claim 1)
         A free space optical (FSO) communication apparatus comprising:
        an array of optical sources wherein:
               each optical source of the array of optical sources is individually controllable; and
        A free space optical (FSO) communication apparatus comprising:
        a digital data port;
        a array of light emitting diodes (LEDs) each configured to have a transient time of less than 500 picosecond (ps); and
        current drive circuitry coupled between the digital data port and the array of LEDs (i.e., see Claim 1 of US Patent No. 10,263,146); and 

         

              each optical source configured to have a transient response time of less than 500 picoseconds (ps).


        each LED configured to have a transient response time of less than 500 picoseconds (ps) (i.e., see Claim 1 of US Patent No. 10,263,146).




	Regarding claim 2, as similarly described above, Khatibzadeh et al discloses
wherein a first optical source of the array of optical sources is configured to transmit at a first wavelength and a second source of the array of optical sources is configured to transmit at a second wavelength (i.e., see Claim 14 of US Patent No. 10,263,146).
	Regarding claim 8, as similarly described above, Khatibzadeh et al discloses
wherein the FSO communication apparatus further comprises an array of optical detectors (i.e., see Claims 10 and 14 of US Patent No. 10,263,146).
	Regarding claim 14, as similarly described above, Khatibzadeh et al discloses wherein at least one optical source of the array of optical sources is configured to operate at visible light spectrum (i.e., see Claims 1 and 14 of US Patent No. 10,263,146).
	Regarding claim 15, as similarly described above, Khatibzadeh et al discloses wherein the FSO communication apparatus is implemented within a wireless access point (i.e., see Claim 13 of US Patent No. 10,263,146).
	Regarding claim 16, as similarly described above, Khatibzadeh et al discloses wherein the FSO communication apparatus is implemented within a mobile system (i.e., see Claim 15 of US Patent No. 10,263,146).
	Regarding claim 17, as similarly described above, Khatibzadeh et al discloses wherein the mobile system is implemented within an aircraft system (i.e., see Claim 15 of US Patent No. 10,263,146).
	Regarding claim 18, as similarly described above, Khatibzadeh et al discloses wherein the mobile system is implemented within an unmanned aerial vehicle (UAV) (i.e., see Claims 15 and 22 of US Patent No. 10,263,146).
	Regarding claim 19, as similarly described above, Khatibzadeh et al discloses wherein the mobile system is implemented within at least one of an unmanned automotive system and a manned automotive system (i.e., see Claims 15 and 22 of US Patent No. 10,263,146).



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6, 8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US Patent No. 7,277,644) in view of Byers (Pub. No.: US 2015/0349881) and further in view of Ladany (US Patent No. 4,049,994 cited by applicant).
Regarding claim 1, referring to Figure 1, Johnson et al teaches a free space optical (FSO) communication apparatus, comprising: 
an array of optical sources (i.e., lasers 18-21, Fig. 1) (i.e., Figure 1, col. 3, lines 58-67, col. 4, lines 1-57, and col. 11, lines 6-16).
Johnson et al differs from claim 1 in that he fails to specifically teach each optical source of the array of optical sources is individually controllable, and each optical source configured to have a transient response time of less than 500 picoseconds (ps). However, Byers in Pub. No.: US 2015/0349881 teaches each optical source of the array of optical sources (i.e., optical sources 221, Figs. 1, 2 and 4) is individually controllable (i.e., Figures 1, 2 and 4, page 2, paragraphs [0017]-[0022], page 3, paragraphs [0023]-[0029], page 4, paragraphs 0030]-[0032], page 5, paragraphs [0040]-[0042]). And, Ladany in US Patent No. 4,049,994 teaches an optical source configured to have a transient response time of less than 500 picoseconds (ps) (i.e., Figures 1 and 2, col. 1, lines 5-23 and lines 65-67, col. 2, lines 1-67, col. 3, lines 1-29 and col. 4, lines 35-37). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the each optical source of the array of optical sources is individually controllable and the optical source configured to have a transient response time of less than 500 picoseconds (ps) as taught by Byers and Ladany in the system of Johnson et al. One of ordinary skill in the art would have been motivated to do this since allowing providing high speed modulation can be performed and the output light almost free from pulse waveform distortion can be obtained and improving the performance of the system.
Regarding claim 2, the combination of Johnson et al, Byers and Ladany teaches wherein a first optical source (i.e., laser 18, Fig. 1 of Johnson et al) of the array of optical sources is configured to transmit at a first wavelength and a second source (i.e., laser 19, Fig. 1 of Johnson et al) of the array of optical sources is configured to transmit at a second wavelength.
Regarding claim 3, the combination of Johnson et al and Ladany  differs from claim 3 in that it fails to specifically teach at least one of a collimator disk and a collimator lens. However, Byers in Pub. No.: US 2015/0349881 teaches a collimator lens (i.e., lens 250, Figs. 1 and 2)(i.e., Figures 1, 2 and 4, page 2, paragraphs [0017]-[0022], page 3, paragraphs [0023]-[0029], page 4, paragraphs 0030]-[0032], page 5, paragraphs [0040]-[0042]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the collimator lens as taught by Byers in the system of the combination of Johnson et al and Ladany. One of ordinary skill in the art would have been motivated to do this since allowing reducing the loss of the optical signal and improving the performance of the system.
Regarding claim 4, the combination of Johnson et al, Byers and Ladany teaches each optical source of the array of optical sources (i.e., optical sources 221, Figs. 1, 2 and 4 of Byers ) is positioned to provide a finite beam enabling the array of optical sources to provide a steerable far field radiation pattern.
Regarding claim 5, the combination of Johnson et al, Byers and Ladany teaches wherein the steerable far field radiation pattern is an approximate conical coverage pattern of at least 1 degree (i.e., Figs. 1, 2 and 4 of Byers).
Regarding claim 6, the combination of Johnson et al, Byers and Ladany teaches wherein the steerable far field radiation pattern is an approximate conical coverage pattern of at least 5 degrees (i.e., Figs. 1, 2 and 4 of Byers).
Regarding claim 8, the combination of Johnson et al, Byers and Ladany teaches wherein the FSO communication apparatus further comprises an array of optical detectors (i.e., optical detectors 25-28, Fig. 1 of Johnson et al, and Figs. 1, 2 and 4 of Byers).
Regarding claim 11, the combination of Johnson et al, Byers and Ladany teaches wherein the FSO communication apparatus further comprises one or more optical band select filters (i.e., optical filters 240, Figs. 1, 2 and 4 of Byers).
Regarding claim 12, the combination of Johnson et al, Byers and Ladany teaches wherein at least one optical source of the array of optical sources is configured to operate at least partially within an infra-red spectrum (i.e., Figs. 1, 2 and 4 of Byers).
Regarding claim 13, the combination of Johnson et al, Byers and Ladany teaches wherein at least one optical source of the array of optical sources is configured to operate at least partially within an ultra-violet spectrum (i.e., Figs. 1, 2 and 4 of Byers).
Regarding claim 14, the combination of Johnson et al, Byers and Ladany teaches wherein at least one optical source of the array of optical sources is configured to operate at visible light spectrum (i.e., Figs. 1, 2 and 4 of Byers).
Regarding claim 15, the combination of Johnson et al, Byers and Ladany teaches wherein the FSO communication apparatus is implemented within a wireless access point (i.e., Figs. 1, 2 and 4 of Byers).
Regarding claim 16, the combination of Johnson et al, Byers and Ladany teaches wherein the FSO communication apparatus is implemented within a mobile system (i.e., Figs. 1, 2 and 4 of Byers).
Regarding claim 17, the combination of Johnson et al, Byers and Ladany teaches wherein the mobile system is implemented within an aircraft system (i.e., Figs. 1, 2 and 4 of Byers).
Regarding claim 18, the combination of Johnson et al, Byers and Ladany teaches wherein the mobile system is implemented within an unmanned aerial vehicle (UAV) (i.e., Figs. 1, 2 and 4 of Byers).
Regarding claim 19, the combination of Johnson et al, Byers and Ladany teaches wherein the mobile system is implemented within at least one of an unmanned automotive system and a manned automotive system (i.e., Figs. 1, 2 and 4 of Byers).
Regarding claim 20, the combination of Johnson et al, Byers and Ladany teaches wherein the FSO communication apparatus is implemented in at least one of a virtual reality (VR) system and an augmented reality (AR) system (i.e., Figs. 1, 2 and 4 of Byers).

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US Patent No. 7,277,644) and Byers (Pub. No.: US 2015/0349881) in view of Ladany (US Patent No. 4,049,994 cited by applicant) and further in view of Yeh et al (Pub. No.: US 2015/0188630).
Regarding claim 7, the combination of Johnson et al, Byers and Ladany differs from claim 7 in that it fails to specifically teach one or more optical polarizers. However, Yeh et al in Pub. No.: US 2015/0188630 teaches one or more optical polarizers (i.e., optical polarizers 102-1 and 102-2, Figs. 1, 2A and 2B)(i.e., Figures 1, 2A and 2B, page 2, paragraphs [0019]-[0024]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the one or more optical polarizers as taught by Yeh et al in the system of the combination of Johnson et al, Byers and Ladany. One of ordinary skill in the art would have been motivated to do this since allowing reducing the interference between the signals and improving the performance of the system.

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US Patent No. 7,277,644) and Byers (Pub. No.: US 2015/0349881) in view of Ladany (US Patent No. 4,049,994 cited by applicant) and further in view of Xia et al (Pub. No.: US 2013/0202311).
Regarding claim 9, the combination of Johnson et al, Byers and Ladany differs from claim 9 in that it fails to specifically teach each optical detector of the array of optical detectors is electrically coupled with an optical source of the array optical sources providing an array of optical repeaters. However, Xia et al in Pub. No.: US 2013/0202311 teaches each optical detector (i.e., optical detectors 145A and 145B, Fig. 6) of the array of optical detectors is electrically coupled with an optical source of the array optical sources providing an array of optical repeaters (i.e., Figure 6, page 5, paragraphs [0050]-[0053]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the each optical detector of the array of optical detectors is electrically coupled with an optical source of the array optical sources providing an array of optical repeaters as taught by Xia et al in the system of the combination of Johnson et al, Byers and Ladany. One of ordinary skill in the art would have been motivated to do this since allowing regenerating the signals and improving the performance of the system.

Allowable Subject Matter
11.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting above.

                                                            Conclusion
12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636